Exhibit 3.1 AMENDED AND RESTATED ARTICLES OF INCORPORATION OF INTRAOP MEDICAL CORPORATION ARTICLE I The name of the corporation is: Intraop Medical Corporation. ARTICLE II The purpose of the corporation is to engage in any lawful act or activity for which a corporation may be organized under the Nevada Revised Statutes other than the banking business, the trust company business or the practice of a profession permitted to be incorporated by the Nevada Revised Statutes. ARTICLE III The name and complete business address in the State of Nevada of the corporation's initial agent for service of process are: CSC Services of Nevada, Inc., 502 East John Street, Carson City, Nevada 89706. ARTICLE IV The corporation is authorized to issue only one class of shares which shall be designated "Common Stock," $0.001 par value per share. The total number of shares which the corporation is authorized to issue is one hundred million (100,000,000). ARTICLE V (i) The liability of directors of the corporation for monetary damages shall be eliminated to the fullest extent permissible under Nevada law. (ii) The corporation is authorized to provide indemnification of officers, directors, employees or agents, through bylaw provisions, agreements with officers, directors, employees or agents, vote of shareholders or disinterested directors, or otherwise, in excess of the indemnification otherwise permitted by Section 78.7502 of the Nevada Revised Statutes, subject to the applicable limits set forth in Sections 78.7502 and 78.751 of the Nevada Revised Statutes with respect to actions for breach of duty to the corporation and its shareholders. (iii) Any amendment, repeal or modification of any provision of this Article V shall not adversely affect any right or protection of an agent of this corporation existing at the time of such amendment, repeal or modification. ARTICLE VI The corporation shall have at least one (1) director. The first Board of Directors shall consist of the following five members: Donald A. Goer, Ph.D. 3170 De La Cruz Blvd., Suite 108 Santa Clara, California 95054 John P. Matheu 3170 De La Cruz Blvd., Suite 108 Santa Clara, California 95054 Mary Louise Meurk 3170 De La Cruz Blvd., Suite 108 Santa Clara, California 95054 Theodore L. Phillips, M.D. 3170 De La Cruz Blvd., Suite 108 Santa Clara, California 95054 Michael Friebe 3170 De La Cruz Blvd., Suite 108 Santa Clara, California 95054 IN WITNESS WHEREOF, the undersigned has executed these Amended and Restated Articles of Incorporation on March 9, 2005. /s/David Shamy David Shamy, President ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Certificate of Amendment (PURSUANT TO NRS 78.) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: Intraop Medical Corporation 2. The articles have been amended as follows (provide article numbers, if available): Article IV is hereby amended to read as follows: “The corporation is authorized to issue only one class of shares which shall be designated “Common Stock,” $0.001 par value per share. The total number of shares which the corporation is authorized to issue is five hundred million (500,000,000).” 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the* articles of incorporation have voted in favor of the amendment is:58,751,299 4. Effective date of filing (optional): 5. Officer Signature (Required):/s/ John Powers *If any proposed amendment would alter or change any preference or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, of the holders of shares representing a majority of the voting power of each class or series affected by the amendment regardless of limitations or restrictions on the voting power thereof. IMPORTANT: Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. ROSS MILLER Secretary of State 204 North Carson Street, Ste 1
